DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “sessoin” (line 4) should read “session”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites 
whereby the wagering session is initiated when the mobile device is within a first distance of the electronic gaming machine, and 
whereby the wagering session is terminated when the mobile device is within a second distance of the electronic gaming machine, and wherein the first distance is less than the second distance
The first distance is less than the second distance.  Therefore, a person standing within the first distance is also within the second distance.  It is unclear whether the gaming session Claim 10 recites similar language and is similarly rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-10, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panambur et al., US 2016/0093166 A1 (hereinafter Panambur).

Regarding Claim 1:  Panambur discloses an electronic gaming system comprising: 
a memory (Panambur, the system also includes a processor and associated memory device [0009]); and
a processor configured to execute instructions stored in the memory (Panambur, the system also includes a processor and associated memory device [0009]), which when executed, cause the processor to at least:
receive, from a mobile device of a player, a communication related to a first signal strength of a wireless beacon relative to the mobile device (Panambur, broadcasting a beacon signal from a communication device to detect a mobile device 
in response to receiving the communication related to the first signal strength, transmit an instruction to an electronic gaming machine that causes the electronic gaming machine to initiate a wagering session (Panambur, determining the signal strength of the communication link; determining from the signal strength, using a processor and associated memory device, a first range between the gaming machine and mobile device, indicative of a player pairing their mobile device with the gaming machine [0011]);
receive, from the mobile device, a communication related to a second signal strength of the wireless beacon relative to the mobile device (Panambur, determining from the signal strength, using the processor and the associated memory device, a third range outside of the second range, indicative of the mobile device having left the gaming machine [0011]);
in response to the second signal strength being less than a threshold second signal strength, at least one of i) transmit an instruction to the mobile device that causes the mobile device to display a message indicating that the player should move closer to the electronic gaming machine, or ii) transmit an instruction to the electronic gaming machine that causes the electronic gaming machine to terminate the wagering session (Panambur, whereupon the processor un-pairs the mobile device from the gaming machine [0011]).

Regarding Claim 2:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
in response to the first signal strength being greater than a threshold first signal strength, transmit the instruction to the electronic gaming machine that causes the electronic gaming 

Regarding Claim 3:  Panambur further discloses wherein the first threshold signal strength is greater than the second threshold signal strength (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; however, once the “card-in” event happens, the player may put the smartphone in his back pocket and continue to play; accordingly, the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), whereby the wagering session is initiated when the mobile device is within a first distance of the electronic gaming machine (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), and whereby the wagering session is terminated when the mobile device is within a second distance of the electronic gaming machine (Panambur, when the RSSI threshold is lowered during game play, the following steps are performed to monitor the RSSI threshold during game play; the RSS value of the signal received from the smartphone is checked; this RSS value is compared with the lowered threshold set after card-in; if the RSSI value is less than the threshold, the patron is considered to be carded-out [0066]), and 
wherein the first distance is less than the second distance (Panambur, determining the signal strength of the communication link; determining from the signal strength, using a processor and associated memory device, a first range between the gaming machine and 
 
Regarding Claim 5:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
transmit a verification message to the mobile device of the player, the verification message enabling the player to confirm the wagering session (Panambur, in one embodiment of the wireless-enabled player-sensing and card-in system, the Bluetooth-enabled gaming machine presents the player name on the iVIEW display screen (or other player tracking screen) with a “CARD IN” button next to his name [0064]);
receive, from the mobile device of the player, a response to the verification message, the response one of i) confirming the wagering session or ii) disconfirming the wagering session (Panambur, if the player presses the CARD IN button, the Bluetooth-enabled gaming machine sends a pairing request to the smartphone [0064]; "Confirm" or "Decline" [Fig. 3]); and
in response confirmation of the wagering session, transmit the instruction to the electronic gaming machine that causes the electronic gaming machine to initiate the wagering session (Panambur, Ii the player presses the CARD IN button, the Bluetooth-enabled gaming machine sends a pairing request to the smartphone [0064]).

Claim 6:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
receive, from the mobile device of the player, a funds transfer request (Panambur, funds are transferred from the smartphone to Bluetooth-enabled gaming machine as follows: (1) the player opens the casino Bluetooth application and selects the amount to be transferred (See FIG. 6); (2) once the fund transfer is initiated, the application asks the player to authenticate himself with a Player PIN [0089]);
in response to receiving the funds transfer request, transmit an instruction to one of i) the electronic gaming machine or ii) a player marketing module communicatively coupled to the electronic gaming machine, the instruction causing the electronic gaming machine or the player marketing module to increase a credit balance of the player (Panambur, (3) funds are transferred to Bluetooth-enabled gaming machine through the casino Bluetooth application in the smartphone, and a success or error message is displayed on smartphone and Bluetooth-enabled gaming machine (See FIG. 7); (4) the iView (or other device on the Bluetooth-enabled gaming machine) sends the player-entered amount to the casino mobile payment service; (5) the mobile payment service authorizes the payment and sends the acknowledgement to iView; (6) iView uses AFT mode of transfer to transfer the fund to the game; (7) the player is enabled to play with the added credits on the game [0089]).

Regarding Claim 7:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
in response to increasing the credit balance of the player, reduce a balance associated with a gaming wallet by a corresponding amount, the balance of the gaming wallet securely maintained by the electronic gaming system (Panambur,  using the wireless-enabled player-sensing and card-in system, a player (once carded-in) can transfer funds to the Bluetooth-

Regarding Claim 8:  Panambur discloses a method comprising:
receiving, by an electronic gaming system and from a mobile device of a player, a communication related to a first signal strength of a wireless beacon relative to the mobile device, the wireless beacon positioned near an electronic gaming machine (Panambur, broadcasting a beacon signal from a communication device to detect a mobile device transceiver; acquiring a response to establish a communication link between the mobile device and the gaming machine [0011]);
transmitting, by the electronic gaming system, at least one instruction to the electronic gaming machine that causes the electronic gaming machine to initiate a wagering session (Panambur, determining the signal strength of the communication link; determining from the signal strength, using a processor and associated memory device, a first range between the gaming machine and mobile device, indicative of a player pairing their mobile device with the gaming machine [0011]);
receiving, by the electronic gaming system and from the mobile device, a communication related to a second signal strength of the wireless beacon relative to the mobile device (Panambur, determining from the signal strength, using the processor and the associated memory device, a third range outside of the second range, indicative of the mobile device having left the gaming machine [0011]);
in response to the second signal strength being less than a threshold second signal strength, at least one of i) transmitting, by the electronic gaming system, at least one instruction to the mobile device that causes the mobile device to display a message indicating that the player should move closer to the electronic gaming machine, or ii) transmitting, by the electronic gaming system, at least one instruction to the electronic gaming machine that causes the 

Regarding Claim 9:  Panambur further discloses:
in response to the first signal strength being greater than a threshold first signal strength, transmitting, by the electronic gaming system, the at least one instruction to the electronic gaming machine that causes the electronic gaming machine to initiate the wagering session (Panambur, In the Bluetooth receiver of the gaming machine, the RSSI threshold value is configured such that the signals from smartphones brought into the card-in area are higher than the configured RSSI threshold [0060]).

Regarding Claim 10:  Panambur further discloses wherein the first threshold signal strength is greater than the second threshold signal strength (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; however, once the “card-in” event happens, the player may put the smartphone in his back pocket and continue to play; accordingly, the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), whereby the wagering session is initiated when the mobile device is within a first distance of the electronic gaming machine (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), and whereby the wagering sessoin is terminated when the mobile device is within a second distance of the electronic gaming machine (Panambur, when the RSSI threshold is lowered during game play, 

Regarding Claim 12:  Panambur further discloses:
transmitting, by the electronic gaming system, a verification message to the mobile device of the player, the verification message enabling the player to confirm the wagering session (Panambur, in one embodiment of the wireless-enabled player-sensing and card-in system, the Bluetooth-enabled gaming machine presents the player name on the iVIEW display screen (or other player tracking screen) with a “CARD IN” button next to his name [0064]);
receiving, by the electronic gaming system and from the mobile device of the player, a response to the verification message, the response one of i) confirming the wagering session or ii) disconfirming the wagering session (Panambur, if the player presses the CARD IN button, the Bluetooth-enabled gaming machine sends a pairing request to the smartphone [0064]; "Confirm" or "Decline" [Fig. 3]); and


Regarding Claim 13:  Panambur further discloses:
receiving, by the electronic gaming system and from the mobile device of the player, a funds transfer request (Panambur, funds are transferred from the smartphone to Bluetooth-enabled gaming machine as follows: (1) the player opens the casino Bluetooth application and selects the amount to be transferred (See FIG. 6); (2) once the fund transfer is initiated, the application asks the player to authenticate himself with a Player PIN [0089]);
in response to receiving the funds transfer request, transmitting, by the electronic gaming system, at least one instruction to one of i) the electronic gaming machine or ii) a player marketing module communicatively coupled to the electronic gaming machine, the at least one instruction causing the electronic gaming machine or the player marketing module to increase a credit balance of the player (Panambur, (3) funds are transferred to Bluetooth-enabled gaming machine through the casino Bluetooth application in the smartphone, and a success or error message is displayed on smartphone and Bluetooth-enabled gaming machine (See FIG. 7); (4) the iView (or other device on the Bluetooth-enabled gaming machine) sends the player-entered amount to the casino mobile payment service; (5) the mobile payment service authorizes the payment and sends the acknowledgement to iView; (6) iView uses AFT mode of transfer to transfer the fund to the game; (7) the player is enabled to play with the added credits on the game [0089]).

Regarding Claim 14:  Panambur further discloses:


Regarding Claim 15:  Panambur discloses an electronic gaming machine comprising:
a display device (Panambur, the terminal device includes a touch screen terminal display; the user mobile device includes a touch screen display [Abstract]);
a memory (Panambur, the system also includes a processor and associated memory device [0009]); and
a processor configured to execute instructions stored in the memory (Panambur, the system also includes a processor and associated memory device [0009]), which when executed, cause the processor to at least:
broadcast, using a wireless beacon, a wireless beacon signal (Panambur, the gaming machine includes a communication device configured to broadcast a beacon signal [0010]);
receive, from a wireless gaming system and related to a first strength of the wireless beacon signal relative to a mobile device of a player, at least one instruction to initiate a wagering session (Panambur, broadcasting a beacon signal from a communication device to detect a mobile device transceiver; acquiring a response to establish a communication link between the mobile device and the gaming machine [0011]);
initiate the wagering session in response to the at least one instruction (Panambur, determining the signal strength of the communication link; determining from the signal strength, using a processor and associated memory device, a first range between the gaming machine 
receive, from the wireless gaming system and related to a second strength of the wireless beacon signal relative to the mobile device of the player, at least one additional instruction to terminate the wagering session (Panambur, determining from the signal strength, using the processor and the associated memory device, a third range outside of the second range, indicative of the mobile device having left the gaming machine [0011]); and
terminate the wagering session in response to the at least one additional instruction (Panambur, whereupon the processor un-pairs the mobile device from the gaming machine [0011]).
 
Regarding Claim 17:  Panambur further discloses wherein the at least one instruction to initiate the wagering session is received in response to the mobile device of the player being within a first distance of the wireless beacon (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), and wherein the at least one instruction to terminate the wagering session is received in response to the mobile device of the player being outside a second distance of the wireless beacon (Panambur, when the RSSI threshold is lowered during game play, the following steps are performed to monitor the RSSI threshold during game play; the RSS value of the signal received from the smartphone is checked; this RSS value is compared with the lowered threshold set after card-in; if the RSSI value is less than the threshold, the patron is considered to be carded-out [0066]).

Regarding Claim 18:  Panambur further discloses wherein the second distance is greater than the first distance (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; however, once the “card-in” event happens, the player may put the smartphone in his back pocket and continue to play; accordingly, the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]), whereby the mobile device must be physically closer to the wireless beacon to cause initiation of the wagering session, and whereby after initiation of the wagering session, the mobile device is allowed to move further away from the wireless beacon without causing termination of the wagering session (Panambur, during card-in, the RSSI threshold value is set high enough such that only intentional “card-in” events can happen; the RSSI threshold may be lowered during game play so that the player does not have to be unnecessarily close to the Bluetooth-enabled gaming machine (or keep their smartphone unnecessarily close to the Bluetooth-enabled gaming machine) [0065]).

Regarding Claim 19:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
receive, from the wireless gaming system, at least one instruction to increase a credit balance of the player, the at least one instruction received in response to generation, by the mobile device, of a funds transfer request, the funds transfer request processed by the wireless gaming system (Panambur, funds are transferred from the smartphone to Bluetooth-enabled gaming machine as follows: (1) the player opens the casino Bluetooth application and selects the amount to be transferred (See FIG. 6); (2) once the fund transfer is initiated, the application asks the player to authenticate himself with a Player PIN; (3) funds are transferred to Bluetooth-enabled gaming machine through the casino Bluetooth application in the smartphone, and a success or error message is displayed on smartphone and Bluetooth-enabled gaming machine (See FIG. 7); (4) the iView (or other device on the Bluetooth-enabled gaming machine) sends the player-entered amount to the casino mobile payment service; (5) the mobile payment service authorizes the payment and sends the acknowledgement to iView [0089]); and
increase the credit balance of the player in response to receiving the at least one instruction to increase the credit balance (Panambur, (6) iView uses AFT mode of transfer to transfer the fund to the game; (7) the player is enabled to play with the added credits on the game [0089]).

Regarding Claim 20:  Panambur further discloses wherein the instructions, when executed, further cause the processor to at least:
in response to terminating the wagering session i) transmit a credit balance of the player to the electronic gaming system, and ii) remove the credit balance of the player from the memory of the electronic gaming machine (Panambur, if the smartphone does not respond to the “keep alive” signal, the Bluetooth-enabled gaming machine presumes that the player has stepped away. In this scenario, the Bluetooth-enabled gaming machine cards-out the player and transfers the remaining credits on the game to the player's mobile wallet [0095]).

Allowable Subject Matter
Claims 4, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715